UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7093



ANDRE SYLVESTER WATTS,

                                              Plaintiff - Appellant,

          versus


TERRY O’BRIEN, Warden; RODNEY MYERS, Unit
Manager of Building I; MS. WILLIS, Case
Manager; STRICKLAND, Assistant Warden; KIM
WHITE, Mid-Atlantic Regional Office,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00269-gec)


Submitted: September 26, 2006              Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Sylvester Watts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

          Andre Sylvester Watts appeals the district court’s orders

dismissing his Bivens* complaint without prejudice for failure to

exhaust administrative remedies and denying his motion filed under

Fed. R. Civ. P. 59(e).      The district court properly required

exhaustion of administrative remedies under 42 U.S.C. § 1997e(a)

(2000).   Because Watts did not fully exhaust his administrative

remedies, we find no error in the court’s dismissal of the action

without prejudice.    Id.   Nor did the district court abuse its

discretion in denying Watts’ Rule 59(e) motion.      See Pacific Ins.

Co. v. American Nat’l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir.

1998) (providing standard).     We therefore affirm the district

court’s orders.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED




     *
      Bivens v. Six Unknown Named      Agents   of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                               - 2 -